FILED
                            NOT FOR PUBLICATION                             DEC 08 2011

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



ANTONIO XAVIER ALMEIDA,                          No. 07-73210

              Petitioner,                        Agency No. A98-829-169

  v.

ERIC H. HOLDER, Jr., Attorney General,           MEMORANDUM *

              Respondent.



                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                        Argued and Submitted May 11, 2011
                             San Francisco, California

Before: W. FLETCHER and N.R. SMITH, Circuit Judges, and MILLS, Senior
District Judge.**

       Antonio Xavier Almeida, a native and citizen of India, petitions for review

of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an

immigration judge’s (“IJ”) decision denying his application for asylum, his request


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
       **
             The Honorable Richard Mills, Senior United States District Judge for
the Central District of Illinois, sitting by designation.
for withholding of removal, and his request for relief under the Convention Against

Torture (“CAT”). The BIA denied relief, concluding that (1) there was no

evidence that Almeida was persecuted on account of a statutorily protected ground

and (2) in the alternative, Almeida could safely and reasonably relocate within

India.

         Almeida filed his application after May 11, 2005, so we apply the REAL ID

Act of 2005, Pub. L. No. 109-13, 119 Stat. 302 (2005). We have jurisdiction under

8 U.S.C. § 1252, and we grant the petition for review.

                                           I.

         Where the BIA conducts de novo review and issues its own decision, we

review the BIA’s decision, except to the extent that the IJ’s decision is expressly

adopted by the BIA. Ghaly v. INS, 58 F.3d 1425, 1430 (9th Cir. 1995). “Where

the BIA incorporates the IJ’s decision, we review the IJ’s decision.” Gui v. INS,

280 F.3d 1217, 1225 (9th Cir. 2002) (citation omitted).

         We review the IJ and BIA’s factual findings in connection with a denial of

asylum, withholding of removal, or CAT relief for substantial evidence. Li v.

Ashcroft, 378 F.3d 959, 962 (9th Cir. 2004). We explained in Li that a ruling

denying asylum “can be reversed only if the evidence presented was such that a




                                           2
reasonable fact finder would have to conclude that the requisite fear of persecution

existed.” Id.

      When the IJ does not explicitly make an adverse credibility determination, a

petitioner has the benefit of a rebuttable presumption of credibility on appeal. See

8 U.S.C. § 1158(b)(1)(iii).

                                         II.

      In order to be eligible for asylum, an applicant must demonstrate that he or

she has a well-founded fear of future persecution. A well-founded fear of future

persecution is presumed if the applicant has suffered past persecution. See 8

C.F.R. § 1208.13(b)(1).

      For applicants to establish past persecution, they must show that: “(1) their

experiences rise to the level of persecution; (2) the persecution was on account of

one or more of the protected grounds; and (3) the persecution was committed either

by the government or by forces that the government was unwilling or unable to

control.” Truong v. Holder, 613 F.3d 938, 941 (9th Cir. 2010).

      Under the Real ID Act, a protected ground must represent “one central

reason” for the asylum applicant’s persecution. See Real ID Act of 2005, 119 Stat.

302, 303; Parussimova v. Mukasey, 555 F.3d 734, 740 (9th Cir. 2009). We held in

Parussimova that the applicant “need not prove that a protected ground was the


                                          3
only central reason for the persecution,” nor that “a protected ground was the most

important reason why the persecution occurred.” 555 F.3d at 740. We noted that

the REAL ID Act does not require that the protected ground “account for 51% of

the persecutor’s motivation.” Id.

      On this record, we conclude that Almeida’s religion was one of the central

reasons for his arrests, and for the attacks by the police and members of Shiv Sena.

A substantial portion of the abuse Almeida received was directly related to his

Roman Catholic faith and his involvement in Church activities. Religion was a

central reason for the abuse Almeida received in connection with his opposition to

the metal recycling plant. The owner of the plant was Hindu, and the plant was

located adjacent to a Catholic church and school. The Church organized hunger

strikes to protest the plant. The plant owner used Hindu fundamentalists as

enforcers against the opposition. The Shiv Senda enforcers warned Almeida and

other participants to stop their religious activities. Religion was one of the core

issues in this dispute, not merely a tangential element. The record compels the

conclusion that religion was one central reason for the actions taken against

Almeida.

      However, because neither the IJ nor the BIA determined whether the

cumulative harm suffered by Almeida rose to the level of persecution, we remand


                                           4
to the BIA for a determination of that issue in the first instance. See INS v.

Ventura, 537 U.S. 12, 16-18 (2002) (per curiam). Even though remanding for such

a determination, we note that the record contains “credible evidence that [Almeida]

was detained, beaten, and threatened on numerous occasions.” Baghdasaryan v.

Holder, 592 F.3d 1018, 1026 n.8 (9th Cir. 2010).

                                          III.

      Alternatively, assuming that Almeida established past persecution, the BIA

nevertheless determined that Almeida did not demonstrate a well-founded fear of

future persecution, because Almeida could relocate within India to avoid

persecution. The BIA found that the government rebutted the presumption of a

well-founded fear of persecution by showing that Almeida could safely relocate

within India and that it would be reasonable for him to do so. The BIA erred in

determining that the government met its burden of proving that Almeida could

reasonably relocate within India. Where the persecutor is a government or is

government-sponsored, it is presumed that internal relocation within the

applicant’s native country would not be reasonable, unless the government

establishes by a preponderance of the evidence that it would be reasonable to

relocate within his native country. See 8 C.F.R. § 1208.13(b)(3). “The

reasonableness of internal relocation is determined by considering whether the


                                           5
applicant would face other serious harm in the place of suggested relocation; any

ongoing civil strife; administrative, economic, or judicial infrastructure;

geographical limitations; and social and cultural constraints, such as age, gender,

health, and social and family ties.” Knezevic v. Ashcroft, 367 F.3d 1206, 1214 (9th

Cir. 2004) (citing 8 C.F.R. § 1208.13(b)(3)).

       Here, the record does not support the BIA’s and IJ’s conclusion that the

government met its burden of proof. The IJ did not provide any individualized

analysis in finding that relocation was reasonable. See Knezevic v. Ashcroft, 367

F.3d 1206, 1214 (9th Cir. 2004) (“The IJ’s determination that it would be

reasonable to require [petitioners] to relocate internally . . . was deficient[,]

. . . [because] the IJ failed to take into account the numerous factors for

determining reasonableness outlined in 8 C.F.R. § 1208.13(b)(3).”); Melkonian v.

Ashcroft, 320 F.3d 1061, 1069 (9th Cir.2003) (“It is not enough . . . for the IJ to

find that the applicants could escape persecution by relocating internally. It must

be reasonable to expect them to do so.”). Instead, the IJ merely referenced general

country conditions throughout India and noted that Almeida spoke English and

Hindi and had traveled throughout the world. These comments fail to analyze the

reasonableness of relocating in India as set forth in 8 C.F.R. § 1208.13(b)(3).

       PETITION FOR REVIEW GRANTED; REMANDED.


                                            6